Citation Nr: 0300822	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-02 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Entitlement to an increased (compensable) disability 
evaluation for superficial varicose veins of the left 
thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to 
December 1995.  His military occupational specialties 
included rifle marksman instructor for an 8 month period, 
and machine gunner for a 12 month period.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran's case is 
presently ready for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  In an August 1996 rating decision, the veteran was 
denied service connection for hearing loss.  The veteran 
was informed of this decision and of his appellate rights 
that same month via correspondence, but he did not file a 
timely appeal with respect to this issue.  This decision 
is final. 

3.  The evidence associated with the claims file since the 
August 1996 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of 
the veteran's claim of entitlement to service connection 
for hearing loss.

4.  The veteran was exposed to acoustic trauma and noise 
during service.

5.  The objective medical evidence shows that the 
veteran's current hearing loss and tinnitus are related to 
his in-service noise exposure sustained while serving as a 
rifle marksman instructor and machine gunner.

6.  The veteran's superficial varicose veins of the left 
thigh are presently asymptomatic.  The veteran's varicose 
veins are not characterized by intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation 
of extremity or compression hosiery.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).

2.  The unappealed August 1996 RO decision, which denied 
the claim of service connection for hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2002).  

3.  The evidence received since the August 1996 rating 
decision is new and material, and the claim of service 
connection for hearing loss is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. §§ 3.156(a) (effective prior 
to August 29, 2001).

4.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).

5.  The criteria for an increased (compensable) disability 
evaluation for superficial varicose veins of the left 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Code 7120 (2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty 
is to be discharged.  The law affects a case such as this 
because the claims were pending on the date of enactment 
of the new law.  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  
However, in this case, for the reasons set forth below, 
the VA has complied with the VCAA, as well as the recent 
implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been informed of the evidence 
needed to prove the claims on appeal via the June 2000 
rating decision, April 2000 and May 2001 RO letter, the 
January 2002 statement of the case, and a May 2002 
supplemental statement of the case.  Specifically, the 
veteran has been informed that service connection may be 
granted for diseases which were incurred in or aggravated 
by active service, or which became manifest to a 
compensable degree within a year from service discharge, 
if within the list of presumptive diseases; as well as of 
the need to present evidence showing that his service-
connected condition has worsened.  Additionally, the 
veteran was scheduled for and underwent VA examinations in 
2001.  Furthermore, via a May 2001 RO letter and the 
January 2002 supplemental statement of the case, the 
veteran was given specific information with respect to the 
VCAA and of the changes in the law and VA duties pursuant 
to the enactment of the VCAA.  The notification 
requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claims.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c)).  In this case, all known and available 
relevant medical records, including the service medical 
records and additional VA examinations and records have 
been obtained and associated with the claims file.  
Furthermore, the appellant was given the opportunity to 
present testimony at a personal hearing, but he declined 
to take advantage of such opportunity.  Thus, the duty to 
assist requirement has been satisfied as well.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statue.

I.  Whether New and Material Evidence has been Received to 
Reopen a Claim of Entitlement to Service Connection for 
Hearing Loss.

With respect to the changes in the law pursuant to VCAA, 
the Board notes as discussed above that the regulatory 
amendments, which apply only to claims governed by Part 3 
of the Code of Federal Regulations, were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), which was made effective August 29, 2001.  While 
the VCAA and the regulations implementing the VCAA provide 
in some circumstances for VA to obtain an additional 
medical examination or opinion, special provisions apply 
to claims to reopen finally adjudicated claims filed after 
November 9, 2000 allowing such development only if new and 
material evidence is presented or secured, given that the 
claim was previously denied.

In this regard, the Board observes that the VCAA appears 
to have left intact the requirement that a claimant must 
first present new and material evidence in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. § 
5108 before the Board may determine whether the duty to 
assist is fulfilled and proceeding to evaluate the merits 
of that claim.  It is specifically noted that nothing in 
the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulatory 
provisions affecting the adjudication of claims to reopen 
a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim to reopen the 
previously denied claim of service connection for hearing 
loss was received prior to that date (per a VA form 21-
4138 (Statement in Support of Claim) received April 2000), 
those regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case 
by proceeding with the adjudication of the issue of 
whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  The RO has complied with the notice and 
duty to assist provisions of the VCAA as discussed above, 
as well as the Board has reopened the claim and granted 
service connection for hearing loss as further discussed 
below.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
in an August 1996 rating decision, the veteran was denied 
service connection for hearing loss.  The veteran was 
informed of this decision and of his appellate rights that 
same month, but he did not file a timely appeal with 
respect to this issue.  This decision is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2002).

As previously noted, a claim based on the same factual 
basis may not be considered.  See 38 C.F.R. § 20.1103 
(2002).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter 
under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims 
filed on or after August 29, 2001, separately defines 
"new" as not previously submitted and "material" as 
relating to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and 
material, the question becomes whether the evidence raises 
a reasonable possibility of substantiating the claim.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001)(codified as 
amended at 38 C.F.R. § 3.156(a)).  In this case, the Board 
notes that the provisions of 38 C.F.R. § 3.156(a), the 
version prior to the regulatory change, are applicable in 
the veteran's case as the claim was filed prior to August 
29, 2001.

In this case, the Board notes that the August 1996 rating 
decision denied the veteran's claim of service connection 
for hearing loss on the grounds that his hearing 
impairment at that time did not meet the requirements for 
a hearing disability for VA purposes under 38 C.F.R. § 
3.385 (2002).  However, the evidence submitted since the 
August 1996 rating decision includes competent medical 
evidence showing that the veteran's current hearing 
impairment meets the requirements of 38 C.F.R. § 3.385 
(2002).

For purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies at 500, 
1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; 
the thresholds at three of these frequencies are 26 or 
greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2002). 

Specifically, the additional evidence includes a March 
2000 Beltone Audiogram, a February 2001 VA audiological 
examination, and records from the Pensacola VA Medical 
Center (VACM) dated from 2000 to 2002.  The March 2000 
Beltone Audiogram reflects that the veteran's pure tone 
thresholds, in decibels, for the left ear were 50, 40, 35, 
30, 30, and for the right ear were 40, 40, 30, 30, 30, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Additionally, the February 2001 VA 
audiological examination shows that his pure tone 
thresholds, in decibels, for the left ear were 40, 40, 40, 
45, and for the right ear were 60, 50, 65, 70, both 
measured at 500, 1000, 2000, and 4000 Hertz, respectively; 
His speech discrimination was 84 percent for the left ear, 
and 80 percent for the right ear.  Lastly, March 2001 
notations contained within the Pensacola VAMC records 
includes diagnoses of right ear moderately-severe to 
severe sensorineural hearing loss, and left ear mild to 
moderate sensorineural hearing loss.  

For the foregoing, the Board finds that the evidence 
incorporated into the record after the August 1996 rating 
decision is new evidence which is not redundant or 
cumulative of other evidence previously considered.  As 
well, the Board finds that the new evidence is material to 
the issue under consideration.  Specifically, the 
additional evidence shows that his current hearing 
impairment meets the requirements of 38 C.F.R. § 3.385 
(2002).  This fact, coupled with the veteran's military 
occupational specialties as rifle marksman instructor and 
machine gunner, warrant a finding that the evidence 
submitted after the August 1996 final denial constitutes 
new and material evidence.

Thus, the Board finds that the recently submitted evidence 
warrants a reopening of the veteran's claim in that such 
evidence was not previously submitted to agency 
decisionmakers, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered to fairly decide the merits of the 
claim.  Accordingly, the appellant's claim of service 
connection for hearing loss is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001). 


II.  Service Connection for Hearing Loss and Tinnitus.

Having reopened the appellant's claim of service 
connection hearing loss, the Board now turns to the merits 
of the claim.  As well, the Board now turns to the issue 
of service connection for tinnitus.

In this case, the veteran contends that he currently 
suffers from hearing loss and tinnitus secondary to noise 
trauma sustained while serving as rifle marksman 
instructor and machine gunner.  The veteran's DD Form 214 
indeed support his assertion that his military 
occupational specialties included rifle marksman 
instructor for an 8 month period, and machine gunner for a 
12 month period.

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may 
also be allowed on a presumptive basis for certain chronic 
diseases, such as diseases of the nervous system including 
sensorineural hearing loss, if manifested to a compensable 
degree within a one year period of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity 
provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of 
its date, shows that the appellant had a chronic condition 
in service, or during an applicable presumption period, 
and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, 
under the case law of the Court, lay observation is 
competent.

As noted previously, for the purposes of applying the laws 
administered by VA, impaired hearing is considered a 
disability when the veteran's auditory threshold (puretone 
decibel loss) in one of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
mentioned frequencies are 26 decibels or greater.  
Impaired hearing for VA purposes may also be found when 
the veteran's speech recognition scores, using the 
Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 
3.385 (2002).

With respect to the medical evidence of record, although 
the service medical evidence is negative for evidence of 
hearing impairment/loss and/or tinnitus in service, the 
post-service evidence shows that the veteran's current 
hearing impairment meets the requirements for a hearing 
disability for VA purposes under 38 C.F.R. § 3.385 (2001), 
as described above in the March 2000 Beltone Audiogram, 
the February 2001 VA audiological examination, and the 
March 2001 notations from the Pensacola VAMC. 

Additionally, although the veteran's November 1995 
discharge examination reflects the veteran's hearing 
ability was within normal limits at that time, the post-
service medical evidence of record shows he suffered from 
a slight decreased in his hearing ability within two 
months of his discharge from service, albeit not meeting 
the requirements of 3.385.

Specifically, the discharge examination shows his pure 
tone thresholds, in decibels, for the left ear were 5, 15, 
5, 5, 10, and for the right ear were 10, 15, 0, 5, 10, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  But, a February 1996 VA general examination 
report shows the veteran was diagnosed with a history of 
hearing loss.  As well, a February 1996 VA audiological 
examination report reflects he had slight decreased in his 
hearing ability within two months of his discharge from 
service, as his pure tone thresholds, in decibels, for the 
left ear were 20, 20, 15, 20, 25, and for the right ear 
were 15, 15, 15, 15, 15, both measured at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively; his speech 
discrimination was 94 percent bilaterally.

With respect to the claim of service connection for 
tinnitus, the service medical records are negative for a 
diagnosis of tinnitus.  However, the Pensacola VAMC 
records dated from 2000 to 2002 include notations made in 
September 2000 and February 2002 indicating the veteran is 
currently diagnosed with tinnitus.

Upon a de novo review of the claim of service connection 
for hearing loss, and review of the claim of service 
connection for tinnitus, the Board finds that a grant of 
the veteran's claims of service connection for bilateral 
hearing loss and tinnitus is warranted.  The competent and 
probative evidence of record tends to show that the 
veteran's current hearing loss and tinnitus were incurred 
during his active service as a consequence of his service 
as a rifle marksman instructor and machine gunner.  
Specifically, the objective medical evidence reflects that 
the veteran began to show signs of problems with his 
ears/hearing within two months of his discharge from 
service.  This fact, couple with the type of military 
occupational specialties the veteran held during his 
active service, warrant the application of the reasonable 
doubt doctrine.  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the 
appellant.  As such, the veteran's claims of service 
connection for hearing loss and tinnitus are granted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Increased Rating for Varicose Veins.

In this case, in an August 1996 rating decision, the 
veteran was granted service connection and a 0 percent 
evaluation for superficial varicose veins of the left 
thigh under Diagnostic Code 7120, effective December 1995.  
Subsequently, in April 2000, the veteran submitted a claim 
for an increased (compensable) rating for his service-
connected varicose veins.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected 
disabilities affect his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  Where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2002).

Varicose veins are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under Diagnostic Code 7120, 
varicose veins with massive board-like edema with constant 
pain at rest warrant a the assignment of a 100 percent 
rating.  If with persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent rating is warranted.  If with 
persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration, a 40 percent rating is 
warranted.  If with persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema, a 20 percent 
rating is warranted.  And, if with intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation 
of extremity or compression hosiery, a 10 percent rating 
is warranted.  A noncompensable rating is assigned for 
asymptomatic palpable or visible varicose veins.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2002).

In this case, the evidence includes a February 1996 VA 
examination report showing the veteran had tiny 
superficial spider-like varicose veins of the left thigh, 
medial aspect, for the prior 3 years.  At this time, the 
veteran's varicose veins did not present any symptoms.

Subsequently, in October 2001, the veteran was examined by 
VA.  At this time, the veteran's diagnosis was spider 
veins that had not changed to any significant degree.  The 
examiner noted that the veteran's primary reason for 
seeking an increased rating was a tingling sensation he 
felt from his left gluteal area down his thigh.  However, 
the examiner opined that such sensation was probably 
related to back problems and not to the varicose veins.  
No neurological deficits of the lower extremities were 
noted during the examination.

As such, the Board finds that the veteran's superficial 
varicose veins of the left thigh are presently 
asymptomatic.  The veteran's varicose veins do not meet 
the criteria for the assignment of the next higher 
evaluation under Diagnostic Code 7120, which in this case 
is a 10 percent rating.  The veteran's varicose veins are 
not characterized by intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity 
or compression hosiery.  As such, the Board finds that the 
preponderance of the evidence is against the award of an 
increased (compensable) disability evaluation for his 
service-connected superficial varicose veins of the left 
thigh.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§§ 5103A, 5107(b); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have 
been considered whether or not they were raised by the 
appellant as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002) is warranted.  In the instant case, however, the 
veteran had neither shown nor contended that his 
superficial varicose veins of the left thigh cause marked 
interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  Specifically, the Board 
finds that the medical evidence of record simply does not 
show that the veteran's disability, per se, is productive 
of marked interference with employment.  In this respect, 
the law is clear that only those with specialized medical 
knowledge, training, or experience are competent to 
provide evidence on these issues.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).  To the extent that the claimant 
may experience functional impairment due to the service-
connected disability addressed here, the Board finds that 
such impairment is contemplated in the currently assigned 
rating. 

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to 
be of such severity as to warrant assignment of a higher 
rating on a schedular basis than that indicated above.  
Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for tinnitus is granted.

New and material evidence having been submitted, the claim 
of service connection for hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

An increased (compensable) disability evaluation for 
superficial varicose veins of the left thigh is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

